EXHIBIT “A”

2 WEEE HEE! tenes

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Page 1 of 26

 
STATE OF NORTH CAROLINA iv EN PHE GENERAL COURT OF JUSTICE
DISTRICT COURT DIVISION
COUNTY OF GUILFORD Gut pe, COS. No. 18 CVD 4641

bee Nee Ne Nae et Se Te ee ae ne ee ee

FIRST TECHNOLOGY FEDERAL
CREDIT UNION,
Plaintiff/Counterclaim Defendant, CLASS ACTION

JURY TRIAL DEMANDED

¥.

RONNIE LEE SANDERS,

Defendant/Counterclaimant.

 

ANSWER, WITH COUNTERCLAIMS,
OF DEFENDANT RONNIE LEE SANDERS

OF DEFENDANT RONNIE DEE SANDED
Defendant RONNIE LEE SANDERS, by and through counsel, hereby
answers the Complaint of Plaintiff FIRST TECHNOLOGY FEDERAL CREDIT
UNION (First Pech”) as follows:
1. Defendant is without knowledge or information sufficient to form a

belief as to the truth of each and every allegation contained in paragraph J of the

Complaint and therefore denies them.

2, Defendant admits the allegations contained in paragraph 2 of the
Complaint.
3. Defendant admits that he signed the Retail Installment Sale Contract

Agreement (“the Agreement”) referenced in paragraph 3 of the Complaint. The

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Page ? of 26

 
remainder of paragraph 3 of the Complaint consists wholly of legal conclusions to
which no response is required. To the extent a response to the remainder of the
paragraph is required, Defendant states that the Agreement speaks for itself.

4, Paragraph 4 of the Complaint consists wholly of legal conclusions to
which no response is required. To the extent a response is required, Defendant
denies each and every allegation contained in paragraph 4 of the Complaint.

5. Paragraph 5 of the Complaint consists wholly of legal conclusions to
which no response is required, To the extent a response is required, Defendant
states that the Agreement speaks for itself.

FIRST AFFIRMATIVE DEFENSE

This lawsuit is an attempt to collect the deficiency allegedly still owing on a
consumer debt that had been secured by a 2016 Nissan Murano, VIN#
5BNIAZ2ZMHOGN118175 (“the Vehicle”). On or about September 28, 2017, First Tech
took possession of the Vehicle and mailed Mr. Sanders a Notice of Intent to Sell
Property (“Notice of Intent”), a copy of which is attached as Exhibit A. The Notice of
Intent, however, did not advise Mr, Sanders whether or not he would be liable for
any deficiency, as required by N.C. Gen, Stat. § 25-9-614, Therefore, under N.C,
Gen. Stat. § 25-9 626, it is presumed that First Tech is not entitled to the deficiency
it is seeking to collect in this action,

SECOND AFFIRMATIVE DEFENSE
The Notice of Intent stated that First Tech would “sell the Vehicle at a

private sale sometime after 10/19/2017,” But, according to a CARFAX Report on the

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Page 32 of 26

 
Vehicle, the Vehicle was “sold at auction” on or about October 23, 2017. On
information and belief, First Tech disposed of the Vehicle at an auction to which
members of the public were invited; alternatively, on information and belief, First
Tech disposed of the Vehicle at a dealer-only auction without informing Mr. Sanders
of the date, time, and location of the auction. In either case, First Tech’s Notice of
Intent failed to meet the requirements of N.C. Gen, Stat. § 25-9°614, Therefore,
under N.C, Gen, Stat, § 25-9 626, it is presumed that First Tech ts not entitled to
the deficiency it is seeking to collect in this action.
THIRD AFFIRMATIVE DEFENSE

On information and belief, First Tech’s sale of the Vehicle was commercially
unreasonable. Therefore, under N.C, Gen. Stat. § 25-9 626, it is presumed that First
Tech is not entitled to the deficiency it is seeking to collect in this action.

FOURTH AFFIRMATIVE DEFENSE

Under the Federal Trade Commission’s Trade Regulation Rule Concerning
Preservation of Consumers’ Claims and Defenses, 16 C.E.R, Part 433 (“Holder in
Due Course Rule”), which was explicitly incorporated into the Agreement, First
Tech is subject to all defenses which Mr. Sanders could assert. against the seller of
the goods obtained pursuant to the Agreement.

Here, the seller of the goods, Vann York Chevrolet Tne. of High Point, North
Carolina (“Vann York”), fraudulently induced Mr. Sanders into signing the

Agreement by misrepresenting the Vehicle’s features and eondition,

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Page 4 of 26

 
Moreover, Vann York Chevrolet Inc, also defrauded Mr, Sanders by adding
negative equity from a previous retail installment sale contract agreement Mr,
Sanders had signed approximately two weeks earlier (“the Previous Agreement’),
related to a 2011 Ford Edge, VIN# 2FMDK38KCGBBA33005 (“the Previous Vehicle”).
After taking possession of the Previous Vehicle, Mr. Sanders immediately
encountered significant problems with its transmission and power system. Vann
York fraudulently induced Mr, Sanders to sign the Previous Agreement by
concealing those problems, After complaining about the Previous Vehicle, Vann
York fraudulently represented that it would accept a return of the Previous Vehicle:
instead, it treated the return of the Previous Vehicle as a trade-in, with negative
equity, as part of the transaction constituting the Agreement.

COUNTERCLAIM
Nature of Claim

1, Defendant brings this class Counterclaim to challenge the unlawful
and harassing practices of First Technology F ederal Credit Union (“First Tech”)
related to its use of a standardized post-repossession notice, which fails to contain
the required information, prior to selling vehicles repossessed from consumers.
Before selling the vehicles it had repossessed, First Tech was required to advise Mr.
Sonders and the class members as to whether or not they could be held liable for a
deficiency, if any, after a repossession sale. This important notice, if it had been
supplied as required by UCC § 9-614 (N.C, Gen. Stat. § 25-9-614), would have

enabled Mr. Sanders and the class mewbers to decide whether to attend the

4

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Page 5 of 26

 
repossession sales, thus helping them to protect their interests. Instead of providing
the required notice, however, First Tech i nstead gave a vague, ambiguous non
notice, which told Mr. Sanders and the class members: “If we get less than you owe,
you will or will not, as applicable still owe use the difference.” It is the practice of
First Tech, after providing this non-notice, to pursue deficiency claims in state court
collection actions. Mr. Sanders — on behalf of himself, those similarly situated, and
fthe general public — seeks injunctive and declaratory relief, restitution, statutory
damages, actual damages, costs and expenses.

Parties

2, Counterclaimant Ronnie Lee Sanders (Mr. Sanders”) is a natural
person and a resident and a citizen of the State of North Carolina, who entered into
an Agreement to purchase a 2016 Nissan Murano from Vann York Chevrolet Inc., in
High Point, North Carolina (“Vann York”), which Agreement was assigned to First
Tech, making it a secured party.

3. Counterclaim Defendant First Tech is a federal credit union,
headquartered in California, which accepts assigninent from around the Umited
States of America of installment contracts for collateralized goods, subject to
various laws, includi ne, but not limited to, the U niform Commercial Code UCC").

Factual Allegations
4, On or about June 19, 2017, Mr. Sanders purchased a used 2016 Nissan

Murano (the “Vehicle”) from Vann York.

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Page 6 of 26

 
5. Mr. Sanders purchased the vehicle primarily for his personal, family,
or household purposes.

6. As part of the transaction, Vann York registered the vehicle with the
North Carolina Department of Motor Vehicles and charged Mr, Sanders $52 for
such registration on the Agreement.

7. The Vehicle is required to be registered with North Carolina’s Division
of Motor Vehicles.

8, The Vehicle is a constuner good, as defined by UCC § 9-102(23) (N.C.
Gen. Stat. § 25-9-162(28)).

9, The Vehicle is a collateral, as defined by UCC § 9-102(12) (N.C. Gen.
Stat, § 25-9-102(12)).

10, As part of the transaction, Mr. Sanders financed the V ehicle purchase
and signed Retail Installment Sale Contract Agreement (“the Agreement”) a copy of
which is attached as Exhibit B.

11. Shortly thereafter, in accordance with a contract with First Tech, Van
York assigned its rights under the Agreement to First Tech.

12. First Tech accepted the assignment of the Agreement from Vann York
and notified Mr. Sanders accordingly.

13. First Tech, as assignee of Vann York, is a “secured party” of the Retail
Installment Sale Contract Agreement for the Vehicle, as defined by UCC § 9-

102(73) (N.C. Gen, Stat, § 9°102(75)),

6

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Pane 7 of 26

 
14, Myr, Sanders did not make any payments to First Tech under the
Agreement. Instead, because the Vehicle did not conform to certain representations
made by Vann York, Mr. Sanders took the Vehicle back to Vann York.

15. First Tech then repossessed the Vehicle.

16, State laws, including, but not limited to UCC §§ 9-618 and 9-614 (N.C,
Gen. Stat. §§ 25-9°613 25-9-614) require that the secured party, following
repossession of the collateral, but before disposition of the collateral, provide
written notice to the debtor containing certain information and disclosures.

17. Inall states and federal districts that have adopted UCC §§ 9-613 and
9-614 (including, but not limited to, North Carolina), the secured party must
provide written notice to the debtor containing certain information and disclosures,
following repossession and prior to disposition of the collateral.

18. After repossession of the Vehicle, on or about September 28, 2017,
First Tech sent via U.S. Mail to Mr. Sanders a letter entitled “NOTICE OF OUR
PLAN TO SELL PROPERTY” (the “Notice of Intent”), a copy of which is attached as
Exhibit A.

19. Mr. Sanders received the Notice of Intent several days alter the date
on the letter.

90. Myr. Sanders read the Notice of Intent soon after receiving it.

21, The Notice of Intent indicated that First Tech would sell the Vehicle. It
contained the following statement: “If we get less than you owe, you will or will not,

as applicable, still owe us the difference.”
7

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Page 8 of 26

 
22, ‘Thus, the Notice of Intent failed to conform to legal requirements for
such notice.

23. After sending the Notice of Intent, First Tech sold the Vehicle.

24. The Notice of Intent is a standardized form that First Tech uses many
times, after a debtor has failed to comply with the terms of a contract involving a
collateral.

25, First Tech’s failure to properly advise Mr. Sanders and the class
members of their potential liability for a deficiency deprived Mr. Sanders and the
class members of them right to oversee the sale of the collateral and to place a bid at
the auction for such goods, which resulted in conerete and tangible damage to such
persons. |

26. Asa result of the foregoing acts and omissions, Mr. Sanders and the
class members were dissuaded from attending and overseeing the disposition of the
collateral, in a manner in which numerous legislatures have put in place to protect
and safeguard debtors. Mr. Sanders and the class members were thus deprived of
statutory verification rights which they would otherwise have had under the
applicable laws. In other words, Mr, Sanders and the class members suffered an
informational injury as a result of being deprived of disclosures to which they were
legally entitled, and as a result of being supplied misleading and incomplete
information. This inj ury also created a material risk of financial harm to debtors
that the legislatures intended to preven t by enacting various statutes, such as the

UCC.

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Page 9 of 26

 
27, The acts and omissions of First ‘Tech described above injured Mr,
Sanders and the class members in a particularized way, in that First Tech was
obligated by laws, including, but not limited to UCC §§ 9-618, 9-614, and 9-616
(N.C. Gen. Stat. §§ 25-9-613, 25-0-614, and 25-9-616) to supply complete and non-
misleading information to the debtor specifically, by virtue of the fact that Virst
Tech had repossessed and was attempting to sell the collateral. Moreover, First
Tech was obligated by numerous laws to supply full information a description of the
debtor's liability for a deficiency upon sale, not to the public at large, but to Mr.
Sanders and to the class members specifically, as a pre-condition of selling any
collateral.

28. Aga result of First Tech’s failure to provide proper notification prior to
the disposition of the collateral, First Tech is not entitled to pursue any deficiency
balance against the debtor.

29. Asa result of First Tech’s failure to provide proper notification prior to
the disposition of the collateral, First Tech is lable for the damages specified under
UCC § 9-625 (N.C. Gen. Stat. § 25-9-626).

30, The model statute UCC § 9-625 provides that if a secured party fails to
provide proper notification prior to the disposition of collateral that is consumer
goods, the secured party is obligated for statutory damages in the amount not less
than the credit service charge plus ten percent of the principal amount of the

obligation, or the time-price differential plus ten percent of the cash price.

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Paqe 10 of 26

 
31, The following states and territories have adopted the model UCC § 9-
625 statutory damage scheme referenced above: Alabama, Alaska, Arizona,
Arkansas, Colorado, Connecticut, Delaware, District of Columbia , Florida, Georgia,
Hawaii, Idaho, Indiana, lowa, Kansas, Kentucky, Maine, Maryland, Massachusetts,
Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire,
New Jersey, New Mexico, New York, North Carolina, Oklahoma, Pennsylvania,
Rhode Island, South Carolina, South Dakota, Tennessee, Texas, Btah, Vermont,
Virginia, Washington, West. Virginia, Wisconsin, Wyoming (hereinafter collectively
referred to as “the model UCC §9-625 States”).

32. Pursuant to the UCC, when a secured creditor fails to comply with the
UCC notice requirements, they may be barred from claiming a deficiency balance on
the debt.

33, Many states provide that when a secured credit fails to comply with
the UCC notice requirements, the secured cxedit is absolutely barred from claiming
a deficiency balance, and the debt 1s extinguished. These states and territories —
include Arkansas, California, Connecticut, Delaware, District of Columbia, Iowa,
Kansas, Kentucky, Maine, Maryland, Massachusetts, Minnesota, Missouri,
Montana, Nebraska, New Hampshire, New York, South Carolina, Texas, Utah,
Vermont and Wisconsin (hereinafter collectively referred to as “the absolute bar

States”).

10

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Paqe 11 of 26

 
34. Inthe absolute bar States, the secured party may not lawfully seck to
collect deficiency balances from borrowers issued defective post repossession
notices.

35. Many other states provide that when a secured party fails to comply
with the UCC notice requirements, the proceeds of a disposition of collateral are
presumed to be equal to the sum of the indebtedness. Thus, it is statutorily
presumed that the secured party is due no deficiency after the disposition of the
collateral. These states include Alaska, Colorado, Florida, Georgia, Hawaii, Idaho,
Illinois, Indiana, Louisiana, Michigan, Mississippi, Nevada, New Jersey, New
Mexico, North Carolina, North Dakota, Ohio, Oregon, Pennsylvania, Rhode Island,
South Dakota, , Tennessee, Virginia, Washington, West Virginia and Wyoming
(hereinafter collectively referred to as “the statutory presumption States”).

36. To rebut the statutory presumption and lawfully seek to collect
deficiency balances from borrowers issued defective post repossession notices in the
statutory presumption States, the secured party must establish that the amount of
the proceeds that it would have realized is less than the indebtedness.

97. Mr. Sanders is informed and believes, and on that basis alleges, that in
the three years preceding the filing of the Complaint herein, First Tech has
unlawfully collected or attempted to collect deficiency balances from consumers
issued defective post repossession notices, despite the absolute bar to such collection
in some instances, and without ever overcoming the statutory presumption barring

the collection of such deficiencies in other imstances.

Li

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Paqe 12 of 26

 
38. In addition to the unlawful collection or attempt to collect deficiency
balances from consumers, First Tech has maintained a practice and policy of
reporting to three national consumer reporting agencies: Equifax, Experian and
Trans Union (collectively, “the CRAs”) derogatory information concerning the Class
representative and the members of the class which failed to account for the absolute
bar and/or statutory presumption described herein.

39. Pursuant to UCC § 9-625{a) (N.C. Gen. Stat. § 25-9-625(a)), ifa
secured party is not proceeding in accordance with the Article 9 of the UCC, a court
may order or restrain collection, enforcement or disposition of collateral.

Class Action Allegations

40. Pursuant to N.C. Rule of Civil Procedure Rule 23, Mr. Sanders brings

this action for himself and on behalf of all other persons, in 2 subclasses, defined as
follows:

A. @ all natural persons in the model UCC 9-625 States, Gi)
to whom First Tech sent—following repossession of the
collateral-a Notice in a form substantially similar or
materially identical to Exhibit 8 (ii) that omitted the
location of the public auction of such collateral (iv) during
the three-year period priar to the filing of this complaint
through the date of class certification,

B. @ all natural persons in the absolute bar States or in the
statutory presumption States, (ii) to whom First Tech
sent—following repossession of the collateral-a Notice in a
form substantially similar or materially identical to
Exhibit B Gii) that omitted the location of the public
auction of such collateral (iv) during the three-year period
prior to the filing of this complaint through the date of
class certification, (v) following which First Tech claimed
a deficiency balance against the debtor.

12

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Page 13 of 26

 
41. Mr. Sanders is informed and believes that. the sizes of the proposed
sub-classes exceed fifty each and is so numerous that joinder of all members would
be impracticable. Mr. Sanders is unable to state the precise number of members of
the proposed class, because that information is in the possession of First Tech.

42, There is a commonality of questions of law and fact common to the
proposed class that predominate over questions atfeeting only individual members.
These questions include, inter alia, whether the Notice of Intent attached as Exhibit
A violates the requirements of the applicable statutes, and if so, the result of such
violation, such as whether First Tech is prohibited from secking a deficiency from
the debtor and/or how much in damages the debtor may be awarded because of the
defective notice.

43. Mr. Sanders’s claims are typical of those of the class he seeks to
represent, |

44. Mr. Sanders states that the questions of law or fact common to class
members predominate over any questions affecting only individual members, and
that a class action is superior to other available methods for fairly and efficiently
adjudicating the controversy. The matters pertinent to these findings include: (A)
the class members’ interests in individually controlling the prosecution or defense of
separate actions: (B) the extent and nature of any litigation concerning the

controversy already begun by or agamst class members; (C) the desirability or

13

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Page 14 of 26

 
undesirability of concentrating the litigation of the claims in the particular forum;
and (D) the likely difficulties in managing a class action.

45,  Aclass action is superior to other methods for the fair and efficient
adjudication of this controversy. Because the damages suffered by the individual
class members may be relatively small compared to the expense and burden of
litigation, it would be impracticable and economically infeasible for class members
to seek redress individually. The prosecution of separate actions by the individual
class members, even if possible, would create a risk of inconsistent or varying
adjudications with respect to individual class members and would establish
incompatible standards of conduct for the First Tech. Moreover, because most class
members are unaware of their right to know the location of the public gale of their
repossessed secured property under the applicable statute, they are unlikely to
bring an independent action, and a class action is the only way that these violations
can be rectified.

46. Mr. Sanders contemplates that, subject to court approval, written
notice shall be given to members of the proposed class, once the class is certified,

47. Injunctive relief is appropriate for the class, Class certification is
appropriate because First Tech has acted on grounds generally applicable to the
class, making equitable relief appropriate with respect to Mr, Sanders and the class

members.

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Page 15 of 26

 
FIRST CAUSE OF ACTION
Violations of the Uniform Commercial Code § 9-625

48, My, Sanders realleges and incorporates by reference the allegations of
paragraphs | through 47, above,

49, ‘The Notice of Intent, a copy of which is attached as Exhibit A, failed to
provide a description of any liability for a deficiency balance after the sale of the
collateral, contrary to UCC §§ 9-618 and 9-614 (N.C. Gen, Stat. §§ 25-9-613 and 25-
9-614). |

50, This information has been determined by the legislatures as being
essential for the debtor’s decision-making process with respect to the unpaid
balance being claimed by a secured party (First Tech) following repossession of the
collateral. |

51. In particular, Mr. Sanders seeks class certification and a declaration
that he and members of the class are not liable to First Tech for any deficiency
balance following such sale: an injunction prohibiting First Tech from attempting to
collect, directly or indirectly, any deficiency balance and requiring First Tech ta
refund any claimed deficiency balance it has collected from the class’ and injunction
requiring First Tech to remove any adverse credit information which may have been
wrongfully reported on the consumer credit reports of the Class members: an award
of statutory damages against. First Tech of not lesa than the credit service charge

plus 10% of the principal amount of the obligation, pursuant to UCC § 9-625; pre

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Page 16 of 26

 
judgment interest to the extent permitted by law; and such other and further relief
the Court deems just and proper.

SECOND CAUSE OF ACTION
Declaratory Relief

52. Mr. Sanders realleges and incorporates by reference the allegations of
paragraphs 1 through 51, above.

53. An actual controversy has arisen between Mr. Sanders and the
members of the proposed class, on the one hand, and First Tech, on the other hand,
as to their respective rights, remedies and obligations. Specifically, Mr. Sanders
alleges that the acts and practices of First Tech as alleged, above, violate the UCC
and are unlawful, unfair, and/or fraudulent, and that Mr. Sanders and members of
the class are therefore not Hable, and never were lable, for any balances or the
excessive balances represented, It is believed that First Tech contends or will
contend to the contrary.

54. Accordingly, Mr. Sanders seeks a declaration as to the respective
rights, remedies, and obligations of the parties.

DEMAND FOR JURY TRIAL

Please take notice that Defendant/Counterclaimant demands a trial by jury

on all claims asserted by Plaintiff/Counterclaim Defendant and all counterclaims

asserted by Defendant/Counterclaimant.

16

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Paqe 17 of 26

 
DEMAND FOR JUDGMENT
WHEREFORE, Defendant/Counterclaimant Ronnie Lec Sanders prays as

follows:

A. For an order dismissing Plaintiff's Complaint in its
entirety;

B. For an order certifying a class as described above:

C, For an order and judgment finding and declaring that
First Tech’s acts and practices as challenged herein are
unlawful, unfair and fraudulent, including but not
limited to an order restraining I’irst Tech from any
attempt to collect or enforce any claimed deficiency
balance owed by Defendant or any Class Member;

D. For an order and judgment preliminarily and
permanently enjoining First Tech from engaging in the
practices challenged herein and from being able to
collect any such amounts, whether by reporting such
amounts on the affected debtor's credit reports,
reporting a deficiency balance to any credit reporting
agency, assigning or transferring such purported
deficiency balance to any third party (such as a debt
buyer or other debt collection agency), filing a lawsuit
against such debtor for the deficiency balance, or entry
of a default judgment against such debtor, and
requiring First Tech to vacate any default judgment it
has obtained against such debtor and refund any
moneys collected thereon.

E. For an order of restitution in an amount to be
determined at trial to restore to all affected debtors, in
interest, all money acquired by means of First Tech's
unlawful, unfair and fraudulent practices, which
amount is at least equal to all sums collected for alleged
deficiency balances, and all interest and profit earned
thereon,

F, For an award of damages pursuant to UCC § 9-625
(N.C. Gen. Stat. § 25-9-625) and, if the collateral is a

17

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Page 18 of 26

 
consumer good, damages of not loss than the credit
service charge plus 10% of the principal amount of the
obligation:

CG. For prejudgment interest to the extent permitted by
laws and

EL. For such other relief as the courl may deem just and
proper.

This the Srd day of August, 2018,

LAW OFFICE OF JONATHAN R MILLER, PLLC, d/b/a
SALEM COMMUNITY LAW OFFICE

Y
poe f a

i
aon?

' d é at . . E .
a Sy apd f aa Z.. CA OEE Noe
Jonathan R. Miller, Esq,

N.C. @tate Bar No. 48224

301 N, Main Strect, Suite 2412
Winston-Salem, NC 27101
Telephone! d36-837 4487
Facsimile: 386-837-4436
Bmaik jmiller@aalemcommn nitylaw.com

 

Thamas B. Breeden, Ksq.

(pon Age vice mation to be submitted)
10826 Lomond Drive

Manassas, VA. 20100

Telephone: (703) 801-9277
léaesimile: (708) 257-2259

finail: trhbethreadenlaw oul

Brian L. Bromberg, Haq.

(pro hae vice motion to be aubmitted)
26 Broadway, 21st Moor ,
New York, N¥ LOO04

Telephone: (212) 248-7006

Facsimile: (212) 248-7908

Email: brian@bromberglawoffice.com

COUNSEL FOR DEFENDANT/COUNTERCLAIMA NPT
RONNIE LEK SANDERS

8

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Paqe 19 of 26

 
STATE OF NORTH CAROLENA INTHE GENERAL COURT OF d USTICE
DISTRICT COURT DIVISION
COUNTY Ol GULLPORD No. 17 CVD 4641

FIRST TECHNOLOGY FEDIFRAL
CREDIT UNION,

Plaintiff/Counterclai m Defendant.
Vv.
RONNIE LEK SANDERS,

Defendant/Counterclaimant.

. oe . - . , .

 

 

CERTIFICATE OF SERVICE
This is to certify that | have this day served: Cara B. Williaing, lésq. of Smith
Debnam Narron Drake Saintsing & Myers, LLP, P.O. Box 26268, Raleigh, NC
27611-6268, with a copy of this Anawer, with Counterclaims, by depositing the same
in the United Status maibin a properly addvessed wrapper w ith adequate postage,
in the manner prescrihed by Rule 5 of Lhe North Carolina Rules of Civil Procedure.

This the Brd day of August, 2018

f “\ fe d fe
ep phy ache
fr. ALLE é vp de ~

Jonathan R. Willer
Attorney for efendant/Counterclaimant Ronnie Lee Sanders
20L N. Main Street, Suite 2-112

Winston-Salem, NC 27101

Telephone! 336-837-4437

Facsimile: 336-837-4436

N.C. State Bar No, 48224

 

1g

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Paqe 20 of 26

 
Exhibit A

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Page ?1 of 26

 
First <pTech

federsai cred: unten
NOTICE OF INTENT TO SELL PROPERTY

09/28/2017

Ronnie Sanders
1509 Caldwell St
Greensboro, NC 27406-2388

RE: 2016 Nissan Murano SNLAZ2MHOG@GN 118175 “Vehicle”
Account Number: 933090 {449

Dear Ronnie Sanders:

First Tech Federal Crodit Union took possession of the Vehicle specified above. Possession was taken
on or about, 09/28/2017 because of your failure to meet the terms of the loan and security agreement
executed by you on 06/19/2047,

Please be advised that subject to your right of redemption as outlined in the next paragraphs we will
sell the Vehicle at a private sale sometime after 10/19/2017. A sale could inelude a lease or license.

The money that we get from the sale, after paying our costs, will reduce the amount you owe. Hwe
get less than you owe, you will or will not, as applicable, stiff owe us the difference. Hf we get more
than you owe, you will get the extra money, unless we musi pay it to someone else,

You can get the property back at any Gime before we sell it by paying us the full amount you owe (not
just the past due amount), including our expenses. ‘The amount required fo redeem the Vehicle as of
09/28/2017, is as follows (this amount does not include costs of sale):

Principal balance: $32,994.18
Interest through 09/28/2017 $900,392
Unpaid late fees: E200
Other, Transport: $100.00
Repossession expenses (estimated): $225.00
Storage ($25.00 per day}: $50.00
Attorney fees: $0.00
Legal expenses: $0.00
Total Outstanding Due $33,881.56

@ @ 2
Corporate Headquarters | 1335 ‘Terra della Avenue | Mountaln View, CA 940421835 | Corresporitence | PO Box 2100 | Heaverton, OR SP 0FS-d100
805.058.6008 | Hretiachisd.com

eo @

 

 

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Paqe 2? of 26

 
First <pTech

federal credii unicr

To learn the exaet amount you taust pay alter 09/28/0017 call us at toll free at (835) 855-8805
extension 4661,

Jf you want us to explain to you in writing low we fave figured the amount that you owe, or
information about the sale you may call us toll free at (855) 855-8805 extension 4661 or write us al
First Tech Federal Credit Union; Attn: Special Asvets Management, P.O. Box 2100, Beaverton, OR
97075 and request a written explanation,

We will not charge you for the explanation if we sent you another written explanation of the amount
you owe us within the last six (6) months. if you want more information about the sale you can call us
toll free al (854) 855-8805 extension 4661 or write us at First Tech Pederal Credit Union; Attn:
Special Assets Managemeut, P.O. Box 2100. Beaverton OR 97075.

We muy report information about your avcount to the credit bureau, Late payments, missed payments,
or other defaults on your uecount may be reflected in your eredit report.

Sincerely,

Julee Dunn
Virst Tech Federal Credit Union

 

@ @ ®@

Corporate Headquarters [ 1435 Tara Bella Avenoe | Monatain View, Ca 002 1as, [6 orrespuacdeuce, | PO Box ZGU | Beaverton, OR 905-200
ABS.A55.8605 | firsttechFed_ctm

+o @ @

 

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Page 23 of 26

 
 

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Paqe 24 of 26

 
RON pat echt Seale

 

 

i. fe i
Hera Maa
RAGA BANAGE
lg Pa AY

 

 

 

Dele babe hoe rest py Atay aL shp lity wentrncs,
Hey only cane Te TR LE ety Peay ate
change sf

eT i Seite. Chae Selle ane
Pinaaca DeLisi
if

sea testa ton addey brie
Phe DHT,

vou dig, funig H te Prowet ye
Yor agro to the Faring of Selg Lantte
Ta faae anid cevley: dl, ¥:
Ha WO mee

 

 

 

 

 

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Paqe 25 of 26

 
 

ent Ste |
owl, gid: del
Tou sauy heve 4 psy callention
thgnges 5
MAP obty tony
snag etn

Saad 2
\

Wa vette i
. wg

te heck town
py WE

oben iat a
' oa

 

 

 

te

Wei TRE : ! De ” hike
ae i ‘ TA

edge Madge 2h ad
eee Hee

Packs Meo
Beek tet de
ated Pot tnt

 

 

 

 

ce a et

   

Case 1:19-cv-00410-UA-JEP Document 15-1 Filed 12/20/19 Page 26 of 26
